DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/20 has been entered. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kirby Drake on 3/4/21.
The application has been amended as follows: Claim 1 will recite as follows:
1. A receptacle system comprising:
a receptacle having a receiving area defining a molded interior liner;
a front-opening door defining a front side of the receptacle, the front-opening door operable to open and close the front side of the receptacle;
a lid having a top portion and a rim, the top portion provided to open and close the lid an opening of the rim and the rim shaped to securely rest along a top perimeter of the receptacle; and
a fragrancing system in a pocket of the rim, the fragrancing system comprising: 
a compressor operable to emit bursts of air;
an atomizing pump module;
a container containing a liquid; and
a nozzle arranged above the atomizing pump module; and

Claim 7 will recite as follows:
7.  The system of claim 1, wherein the liquid of the fragancing system is waterless.
Regarding claim 8, line 5, “close the lid and” has been amended to –close an opening of the rim—
Regarding claim 8, line 9, “a pocket of a lower portion of the rim” has been amended to – a pocket of the rim—
Regarding claim 8, line 15, “the compressor.” has been amended to –the compressor to dispense a waterless mist from the fragrancing system.—
Regarding claim 11, line 6, “a waterless mist” has been amended to –the waterless mist—
Allowable Subject Matter
Claims 1-9 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose, teach, or fairly suggest a receptacle system comprising a receptacle, a front opening door, a lid having a top portion and a rim the top portion provided to open and close an opening of the rim, and (1) a fragrancing system comprising a compressor, an atomizing pump, a container, and a nozzle, wherein the compressor is operable to deliver bursts of compressed air via a tube to the atomizing pump module which draws the liquid from the container into the atomizing pump module, the fragrancing system operable to emit a mist from the nozzle and (2) a motion sensor operable to open the lid, a fragrancing system having an electronic control board, a compressor, and a motor connected to the electronic control board and the compressor operable to dispense the fragrance and operate the lid.  The prior art of record that comes closest to teaching the features of the claim are Pierre for (1) and Dunn for (2). Pierre fails to teach a front door which is remedied by Dunn, further the clarifying amendment requires the placement of the fragrancing system to be in the rim portion which Hughes (2012/0234849) broadly teaches placement of deodorizing components in different places further suggested by Wang who holds components in pockets of the rim, however, in further combination with the details of the fragrancing system which if moved would not function in the same manner, it would require an unreasonable combination that would .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ko (7,878,359), Farrell (2,652,173), Wolfson (2,434,238), Hughes (2012/0234849), Sader (2013/0180872), and Faust (4,902,482) all show related receptacles with scent dispensing features in either related structures or placements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX M VALVIS whose telephone number is (571)272-4233.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

ALEX M. VALVIS
Primary Examiner
Art Unit 3752



/ALEX M VALVIS/Primary Examiner, Art Unit 3752